Citation Nr: 0105098	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  99-23 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from August 1959 to August 
1961.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in 
Albuquerque, New Mexico.


REMAND

In connection with his appeal, the veteran requested a 
hearing before an RO hearing officer.  That hearing was held 
in October 1999.  Thereafter, the RO requested the veteran to 
identify whether he desired a hearing before a member of the 
Board.  In VA Form 9, received in March 2000, the veteran 
indicated his desire to appear before a member of the Board 
at a local VA office.  It does not appear such hearing was 
scheduled, or that the veteran withdrew his request.  
A hearing on appeal must be granted when, as in this case, an 
appellant expresses a desire for a hearing.  
38 C.F.R. § 20.700(a) (2000).  

Accordingly, the case is remanded for the following:

The RO should schedule the veteran, in 
accordance with applicable laws and 
regulations, for a hearing before a 
member of the Board at the RO.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran is advised that he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


